OFFICE~OF THE A'ITORNEYGENERAL      OFTEXAS
                                        AUSTIN

-c.-
--

       sjoionorable-B.
                    B. Ritohey, Jr.
       county Attorney
       Jasper County
       Jasper, Texae
       Dear iifrr           .'.




                       We hi&i
       questing       our   opinion




       this



                                     , Qernon*s &notated Civil Stat-
                                      the 41st Legislature, 4th C. Se,
                                      oulating and preparing redemp-
                                     and reaeipts, report- and
                                   iona, posting Comptroller*s  re-
                               ers on the delinquent tax,reoord or
                  annual dallnquentlist, miling oertlfloatesof
                  redemptionto taraayers aftor approval by the
                  Comptroller,and for issuiq receipts of certl-
                  flcatse of redmption for property shown on the
moreble   R. B. Ritchey, Jr,,   Page 2



     annual delinquent list, the tax aolleotor shalJ.
     be entitlrjdto a Pee of One Dollar ($1.00) for
     each eorreot assessment of lan% to be sold,said
     fee to be taxed,as oosts against the delinquent
     .... ..........*
              ~Bouse Bill No. 76, Section 2, 47th Legiale-
     ture, providesr 'That all costs of every kFnd
     and character thet have aoorued or attaahed or
     that may hereafter accrue or attach to or by rea-
     son of del:nquentpoll or ad valoren taxes on
     whloh said poll or aG valorea tax the interest
     aud penalties have been released by any OS the
     provisionsof this Act shall be and the saxe ere
     hereby fcleesed, and no such costs shall here-
     after be charged, colleoted,or acoounted for,
    .provided.,   howevex,,,that:aup costs that,axenow
     due'atidpayable to any offioer or offlCia1 shalf
     renain a valid obligation,nattithstandingthe
     provision hereof.* This Section of House Bill
     Wo. 76 relsases the delinquent tax-payer of alJ,
     costs of any kind that have eocrued or my aa-
     true later, with the exoeption of eoste that are
     due and payable to an orfioer or oiliciaf~dow.
     The question, It cppeaxs to PB, is wes the~$l.OO
     fee as called for in Artiole     7331, supra, due
     and payable to the tax oolleotor at the tim of
     the passage of the aotl Or would it not be due
     until the offioer ox tax oollecltor    had perfomed
     the servioeaas axe called ior in said rsltiele?
     Xi it v.asnot due and payable at the time cd?the
     passage of the act, then by the provision of H.
     B. 76, Seotion 2, the tax colleotor would not be
     entitled to the W.00. A5 the services of the
     tax colleotorof issuing the redemption certi-
     fiaates,    0te., will not be done or perforaed un-
     til subsequentto the passage OS 3. B. 76, it is
     reasonableto say that the fee for such work
    would not be due at the time of the passage of
     the aot.
          *Artiole 733131, 4s passed in 1923, and before
     its alnendmenti.n 1930, provided8   ‘For preparing
     the,annual delinquent list of nssescments charged
     to the tax collector upon the tax roll,   but which
                                                           c-   -.



                                                                     I.74
BooorabloRI B. Ritchsy, Zr., Page 3


    haY8 not been Goll8Cted at the time of hi6 aMuS
    settlementwith the State'and County.c...*...*.  .,
    eta., 'the taX COlleCtOr shall b8 entitled to a
    fee of one dollar for 6ach oocrect assessaent of
    bind t0 be Sold, Said f86 t0 b8 taxed as UOSt8
    against the delinquent.' Therefor%,umier the
    p~visicm of the Article before the year 1930,
    hes the tax collector performed the services as
    required before the passe68 of R. B. 767 It 60,
    he mnld be entitled to his fee of $1.00, as said
    foe was due and paga3le at the tine of the pabag
    of the Bill. The tax collector each year ekes
    his delihq.uentlist, calculates the penelty, eta.;
    thereforethis work was perPorm8d by hinrbefore
    the passa@ or the 9111,
                        ~comLusrcg,,
          "For d8linqU8klt
                         taX8s 8int38the yN3ar1930,
    and when Artlole ?S%31was amend8(l,the tax odl-
    leotor would not be entitle% to his $1.00 fee as
    provided in Article 7331, beoause H. B. 76, 47th
                      2, releases it~ii paid before
    Legislature,.~.Se8.
    Eovomber lst, 1941, sinoe it was not due et the
    time of the passase of the Act.
          *For d8Zinquent taX8S before the'ysar 1930,
     end fron 1923 to 1930, the tax collectorWould be
     ehtitled to the aoostof $1.00 a6 provided by Arti-
     Cl8 7331 in rorae at that tine, sinoe tb8 68I.ViC88
    saquired of said Arti     had been performed before
     the passage of II.B. ,76,~
                              47th Legislature,sec. 2,
     thereby asking said~fee 81~8and payable at the time
    -Of its pasSag8.8
          We .agraewith and adopt the 8onolusionsreaohed
by you and ths reasons given. Please permit us to thank
you for the assistance thus given in conneotionwith yOUr
opinion request.
                                       Your6 Very truly